ACCEPTED
                                                                      01-15-00451-CV
                                                           FIRST COURT OF APPEALS
                                                                   HOUSTON, TEXAS
                                                                 6/30/2015 6:08:22 PM
                                                                CHRISTOPHER PRINE
                                                                               CLERK

                      N0. 01-15-00451-CV

                                                     FILED IN
                   IN THE COURT OF APPEALS    1st COURT OF APPEALS
                                                  HOUSTON, TEXAS
                                              6/30/2015 6:08:22 PM
                    FOR THE FIRST DISTRICT    CHRISTOPHER A. PRINE
                                                      Clerk
                     OF TEXAS AT HOUSTON


                     IN THE INTEREST OF
                         M.S., CHILD



                      D.L.B., APPELLANT

                               VS.

           DEPARTMENT OF FAMILY & PROTECTIVE
                  SERVICES, APPELLEE



                       ON APPEAL FROM
                 THE 314TH DISTRICT COURT OF
                     HARRIS COUNTY, TEXAS
               TRIAL COURT CAUSE NO. 2014-02671J



 NOTICE OF APPEARANCE OF APPELLATE COUNSEL AND
      APPELLANT’S UNOPPOSED MOTION FOR FIRST
    EXTENSION OF TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

    COMES NOW DONALD M. CRANE (“appellate counsel”),

appointed attorney ad litem on appeal for Appellant, D.L.B.,


                        Page 1 of 6
respondent mother, and hereby files this notice of appearance of

appellate counsel and unopposed motion for first extension of time to

file appellant’s brief, and in support thereof would respectfully show as

follows:



                                       I.

      Appellant’s parental rights were terminated by a Decree for

Termination signed by the Honorable John Phillips, Presiding Judge,

314th District Court of Harris County, Texas, and entered April 27, 2015,

styled: Cause No. 2014-02671J; In the Interest of M.S., Child; In the

District Court of Harris County, 314th Judicial District.




                                       II.

      Appellant is presumed indigent and may proceed without

advance payment of costs as provided by Tex. R. App. P. 20.1(a)(3).




                               Page 2 of 6
                                       III.

        This is an accelerated appeal. Appellant’s brief is due July 1,

2015.

        The undersigned is requesting an extension of time up to and

including July 21, 2015, to prepare and file appellant’s brief citing the

undersigned’s desire for additional time to review the record (and any

supplementation) in this appeal.

        Further, appellate counsel would show that good cause exists to

grant the requested extension of time as he also is preparing the

appellant’s brief in Cause No. 01-15-00469-CV; styled: In the Interest

of T.J.C. and J.A.Y., Children, said being due July 9, 2015, absent

request for extension.

        Additionally,   appellate   counsel   will   be   making   several

appearances in the district and probate courts of Harris County, Texas

over the next several weeks.

        Finally, this motion to extend time is filed in conformity with

Tex. R. App. P. 10.5.




                                Page 3 of 6
          WHEREFORE, PREMISES CONSIDERED, D.L.B., Appellant,

prays that the Court take notice that Donald M. Crane has been

appointed her appellate counsel and, further, grant her unopposed

motion for first extension of time to file appellant’s brief up to and

including July 21, 2015, as set forth above. Appellant prays for general

relief.

                                           Respectfully submitted,




                                           /s/ Donald M. Crane
                                           Donald M. Crane
                                           810 South Mason Road, Suite
                                           350
                                           Katy, Texas 77450
                                           Telephone (281) 392-6611
                                           Facsimile (281) 392-5383
                                           State Bar No. 05005900

                                           donmcrane@gmail.com

                                           ATTORNEY AD LITEM ON
                                           APPEAL FOR
                                           APPELLANT D.L.B.




                             Page 4 of 6
                  CERTIFICATE OF CONFERENCE

This motion is unopposed.




                                  /s/ Donald M. Crane
                                  Donald M. Crane




                            Page 5 of 6
                    CERTIFICATE OF SERVICE

      I hereby certify that on this 30th day of June, 2015, a true and
correct copy of the foregoing Notice of Appearance of Appellate
Counsel and Unopposed Motion for First Extension of Time to File
Appellant’s Brief was served in accordance with the TRAP.


      1.    Dan-Phi V. Nguyen
            Assistant County Attorney
            1019 Congress Avenue, 15th Floor
            Houston, Texas 77002-1700
            (713) 437-4700 fax

      2.    Michael Francis Craig
            1533 West Alabama Street, Suite 100
            Houston, Texas 77006
            (713) 526-3787 fax

      3.    John R. Millard
            1 Sugar Creek Center Boulevard, Suite 925
            Sugar Land, Texas 77478
            (888) 501-6580 fax

      4.    JB Lee Bobbitt
            405 Main Street, Suite 620
            Houston, Texas 77002
            (281) 476-7816 fax

      5.    Julia Rangel, CSR
            Texas CSR 6412
            Official Court Reporter
            314th District Court
            1200 Congress, 5th Floor
            Houston, Texas 77002
            (000) 000-0000 fax


                                             /s/ Donald M. Crane
                                             Donald M. Crane


                               Page 6 of 6